Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on August 8, 2022.
Claim 2 is canceled.
Claims 21-22 are added.
Claims 1, 3, 7, and 18-20 are amended.
Claims 1 and 3-22 are being examined in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzenberger (US Pub. No. 2012/0228354) in view of Hung et al. (TW 201914772 A). Examiner relies on Hung et al. (US Pub. No. 2019/0077000, herein, Hung) as an English translation of TW 106131599.
Regarding claim 18, Schwartzenberger discloses a nosepiece latch mechanism (Figs. 3-6) for a fastening tool (10 – Fig. 2) comprising: 
a latch cover (32 – Fig. 4); 
a latch plate (46) disposed on one side of the latch cover; 
and a latch member (34, 62) pivotally connecting (at 53, 54) the latch plate to the latch cover (Para [0025]).
Schwartzenberger does not expressly disclose at least one stopping member projecting outwardly from the latch cover, the at least one stopping member engageable with the latch member.
Hung teaches at least one stopping member (34 – Fig. 2) projecting outwardly from the latch cover (300), the at least one stopping member engageable with the latch member (Para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastening tool disclosed by Schwartzenberger with at least one stopping member projecting outwardly from the latch cover, the at least one stopping member engageable with the latch member as taught by Hung in order to add further extend the life of the tool.
Examiner interprets the stopping member to be engageable with the latch member since it is engageable with the latch cover. 

Regarding claim 19, Schwartzenberger in view of Hung teaches the nosepiece latch mechanism for a fastening tool according to claim 18, wherein the latch plate (46) comprises a pair of forward flanges (53) through which the latch member (34) connects the latch plate to the latch cover (32) (Para [0025], Fig. 6).
Schwartzenberger does not expressly disclose a pair of rear flanges for pivotally connecting the latch plate to the door plate.
Hung teaches a pair of rear flanges (See Fig. 2 below) for pivotally connecting the latch plate (311) to the door plate (33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the nosepiece latch mechanism for a fastening tool disclosed by Schwartzenberger with a pair of rear flanges for pivotally connecting the latch plate to the door plate as taught by Hung in order to add further protection for a user.


    PNG
    media_image1.png
    744
    860
    media_image1.png
    Greyscale

Hung, Fig. 2

Regarding claim 20, Schwartzenberger in view of Hung teaches the nosepiece latch mechanism for a fastening tool according to claim 19, wherein the latch member is a wire (Schwartzenberger, 62).

Allowable Subject Matter
Claims 1, 3-17, and 22 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
the pair of hooks are disposed on opposite lateral sides of the nose portion, each hook being open toward the housing
the latch cover comprises a top portion and opposing lateral side portions and the at least one stopping member projects outwardly from each of the opposing lateral side portions
in the latched position, the latch member exerts an outward force against the pair of hooks in a direction toward the second end of the nose portion
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

	
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed August 8, 2022, with respect to the rejection(s) of claim(s) 1 and 3-19 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Examiner relies on the combination of Schwartzenberger in view of Hung to teach newly amended claims 18-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 17, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731